DissbNTING- Opinion.
Todd, J.
The defendant took a suspensive appeal in this case and filed on the 8th of November, 1883, his transcript of appeal.
Subsequently thereto, the order for the appeal was rescinded by the judge of the first instance, on account of the insufficiency of the security on the appeal bond.
Thereupon, the defendant and appellant took a devolutive appeal from the judgment from which he had previously taken the suspensive appeal and filed in this court a supplemental transcript, containing the proceedings in the Lower court, under the rule to set aside the appeal for insufficiency of the bond, and the motion and order for the devolu-tive appeal. This supplemental transcript was seasonably filed and received the same number as the transcript previously brought up un*929der the suspensive appeal. If there was any fault in the numbering of the last transcript, or in the omission of the clerk to expressly connect the supplemental transcript with the original one, it was not the fault of the appellant. But apart from this, an inspection of proceedings contained in this last transcript and an examination of the clerk’s certificate thereto, wherein he certifies that it contains the proceedings in the rule to set aside an appeal in a case hearing the same title and the same number in the district court as the one shown in the first transcript, leave not the slightest doubt that the proceedings contained into the two transcripts, refer and belong to one and the same case.
Being thus assured that we have the entire proceedings before us, I think we should try the case and not strike it from the docket.
I therefore dissent.
Manning, J. concurs in this opinion.